DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
PHILIP MORRIS PRODUCTS SA (WO 2015/022320 A2), PHILIP MORRIS PRODUCTS (WO 2014/006078 A1) and Akiyama et al (US 2019/0059450 A1) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/EP2020/085948, to which the instant application claims priority.
	The cited documents fail to disclose the invention as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Poget et al (US 2015/0107759).
. Claims 16-17: Poget et al discloses a combustible heat source for a smoking article, which comprises an aerosol-forming substrate capable of releasing an aerosol upon heating (reads on an aerosol-generating article), and a method of manufacturing the combustible heat source (Abs, [0047]-[0048], [0054]-[0055], Fig. 2). The combustible heat source comprises:
a barrier as a separation between the heat source and an aerosol-forming substrate [0005];
preferably an adhesive between the heat source and the barrier to improve the adhesion between the barrier and the heat source, the adhesive preferably comprising a polyvinyl acetate (a claimed non-cellulosic, film-forming polymer) and additionally or alternatively a binding agent such as CMC (carboxymethyl cellulose, a claimed binding agent) ([0008]-[0009]), thus a combination of claimed adhesives is embodied;
a combustible carbonaceous material (material containing carbon) ([0031]-[0033], [0035]); and 
in some embodiments, ignition aid additives to promote ignition of the heat source such as peroxides ([0034-[0036]), including calcium peroxide [0038].
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select a carbon-containing material, adhesives comprising a combination of polyvinyl acetate and CMC, and a calcium peroxide ignition aid and to form a heat source as claimed for the heat source of Poget et al with a reasonable expectation of obtaining a suitable combustible carbonaceous heat source.
Claim 18: Poget et al discloses that the fuel element comprises in some embodiments one particulate component, or first particulate component [0033], which preferably has an ignition aid content of less than or equal to 60% by dry weight, more preferably less than or equal to 50% by dry weight, most preferably less than or equal to 40% by dry weight, and in certain embodiments less than or equal to 30% by dry weight [0036].  Obtaining an ignition aid content within the claimed range would have been obvious to one of ordinary skill in the art from the disclosure of Poget et al.
Claims 19-20: Poget et al fails to disclose the amount of binding agent in the heat source.  However, the courts have held that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Therefore, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of binding agent to use by routine optimization to obtain the desired adhesion and properties of the heat source.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Claims 21 and 22: Poget et al fails to disclose the amount of polyvinyl acetate in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of polyvinyl acetate to use by routine optimization to obtain the desired adhesion and properties of the heat source.
Claim 23: Poget et al fails to disclose the amount of CMC in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of CMC to use by routine optimization to obtain the desired adhesion and properties of the heat source.
Claim 24: Poget et al fails to disclose the ratio of CMC to polyvinyl acetate in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed ratio of CMC to polyvinyl acetate by routine optimization to obtain the desired adhesion and properties of the heat source.
Claim 25: Poget et al discloses that the fuel element is a carbonaceous combustible fuel element in some embodiments and comprises one particulate component, or first particulate component [0033], which preferably has a carbon content of at least about 35% by dry weight of the first particulate component, more preferably at least about 45% by dry weight of the first particulate component, most preferably at least about 55% by dry weight of the first particulate component, and in certain preferred embodiments at least about 35% by dry weight of the first particulate component [0033].  
Claim 26: Poget et al discloses that the particulate component comprises in some embodiments additives to promote combustion, such as potassium citrate (a carboxylate burn salt) [0034].
Claim 27: Poget et al fails to disclose the amount of carboxylate burn salt in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of carboxylate burn salt to use by routine optimization to obtain the desired combustion properties of the heat source.
Claim 28: Poget et al discloses a smoking article comprising the combustible heat source preferably provided at a first end of the smoking article adjacent to the aerosol-forming substrate and a mouthpiece provided at a second end of the smoking article ([0047]-[0048]).  One of ordinary skill in the art would have found that the aerosol-forming substrate would be downstream of the combustible heat source in order to be heated by the combustible heat source and deliver the aerosol to a user.

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Batista (US 2017/0055577).
	Claims 16-17, 25 and 28: Batista discloses a combustible heat source for a smoking article, the combustible heat source comprising a barrier affixed to an end face thereof (Abs, [0001], [0012]) and a smoking article comprising the combustible heat source and an aerosol-forming substrate downstream from the heat source [0013].  
The combustible heat source comprises a thermally activated adhesive provided between the end face of the heat source and the barrier [0012].  In an embodiment, a moisture-activated adhesive is provided between the end face and the thermally activated adhesive [0034].  Suitable moisture-activated adhesives include carboxymethyl cellulose (CMC) and a water-based emulsion of polyvinyl acetate (PVA) [0037]. The moisture-activated adhesive  advantageously acts as a glue, or binder, that adheres the thermally-activated adhesive to the end face [0035].  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to use a combination of CMC and PVA as a binder that adheres the thermally-activated adhesive to the end face of the heat source of Batista, with a reasonable expectation of success in obtaining a suitable combustible heat source.
The combustible heat source is a carbonaceous combustible heat source in some embodiments and preferably has a carbon content of at least about 35% by dry weight of the heat source, more preferably at least about 40% by dry weight of the heat source, most preferably at least about 45% by dry weight of the heat source [0043].  In other embodiments, the combustible heat source is carbon-based and has a carbon content of at least about 50%, or at least about 60%, or of at least about 70%, or at least about 80% dry weight of the carbon-based heat source [0045].  Obtaining a claimed carbon content in the combustible heat source would have been obvious to one of ordinary skill in the art from the disclosure of Batista.
The combustible heat source preferably comprises carbon and at least one ignition aid [0051].  Suitable ignition aids include calcium peroxide ([0054]-[0055]).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select and include calcium peroxide as an ignition aid in the heat source of Batista, with a reasonable expectation of success in obtaining a suitable combustible heat source.
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select a carbon-containing material, adhesives comprising a combination of polyvinyl acetate and CMC, and a calcium peroxide ignition aid and to form a combustible heat source as claimed for the combustible heat source of Batista with a reasonable expectation of obtaining a suitable combustible carbonaceous heat source.
Claim 18: Batista fails to disclose the amount of ignition aid in the heat source.  However, the courts have held that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Therefore, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of ignition aid to use by routine optimization to obtain to obtain the desired ignition and combustion properties of the heat source.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Claims 19-20: Batista fails to disclose the amount of binding agent in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of binding agent to use by routine optimization to obtain the desired adhesion and properties of the heat source.
Claims 21 and 22: Batista fails to disclose the amount of polyvinyl acetate in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of polyvinyl acetate to use by routine optimization to obtain the desired adhesion and properties of the heat source.
Claim 23: Batista fails to disclose the amount of CMC in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of CMC to use by routine optimization to obtain the desired adhesion and properties of the heat source.
Claim 24: Batista fails to disclose the ratio of CMC to polyvinyl acetate in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed ratio of CMC to polyvinyl acetate by routine optimization to obtain the desired adhesion and properties of the heat source.
Claim 26: Batista discloses that the particulate component comprises in some embodiments additives to promote combustion, such as potassium citrate (a carboxylate burn salt) [0050].
Claim 27: Batista fails to disclose the amount of carboxylate burn salt in the heat source.  
However, for reasons given above, the Examiner contends that one of ordinary skill in the art would have determined a claimed amount of carboxylate burn salt to use by routine optimization to obtain the desired combustion properties of the heat source.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Batista in view of Poget et al.
The disclosure of Batista et al is used as above.  Batista fails to disclose the amount of ignition aid in the heat source.  However, Poget et al, as discussed above, discloses a similar combustible carbonaceous heat source, including at least one ignition aid.  The combustible carbonaceous heat source preferably has an ignition aid content of less than or equal to 60% by dry weight, more preferably less than or equal to 50% by dry weight, most preferably less than or equal to 40% by dry weight, and in certain embodiments less than or equal to 30% by dry weight [0036].  Obtaining an ignition aid content within the claimed range in the combustible carbonaceous heat source  of Batista would have been obvious in view of Poget et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mironov (US 2015/0157051) discloses a combustible heat source similar to that of Poget et al and method of manufacturing same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748